Citation Nr: 1608893	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  14-17 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) due to military sexual trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel

INTRODUCTION

The Veteran served on active duty from December 1968 to December 1972.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in August 2014.  A transcript of the hearing is associated with the claims file.  See VVA Hearing Transcript 9/20/14.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming an acquired psychiatric disorder due to military sexual trauma (MST).

In his lay statements and testimony, the Veteran has reported an in-service sexual assault in January 1969 during basic training.  See e.g., VBMS VA 21-0781a, Statement in Support of Claim for PTSD Secondary to Personal Assault 3/17/10.

The Veteran previously underwent a VA examination in September 2013.  See VVA C&P Exam 4/15/14.  At that time, the examiner found insufficient evidence to meet diagnostic criteria for PTSD or any other mental health disorder related to military service.  Id. at 3.  Despite this, the record includes later diagnoses of PTSD from military sexual trauma, depressive disorder, and polysubstance abuse disorders.  See VVA CAPRI 4/15/14, pg. 11, 14.  The record also contains a letter showing that the Veteran entered into a VA MST program in October 2014.  See VBMS Medical Treatment Record - Government Facility 11/13/14.

Additionally, the Veteran has submitted lay statements from his estranged wife, L.S., and another woman with whom he had a sexual relationship in the 1990s, S.D.  See VBMS Buddy/Lay Statement 2/6/15; VBMS VA 21-4138 Statement In Support of Claim 3/17/10.  These letters address the Veteran's behavior.  S.D.'s letter also describes the situation in which the Veteran confided in her the details of his claimed in-service assault.  See VBMS VA 21-4138 Statement In Support of Claim 3/17/10.

This additional information must be considered in a new evaluation.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric evaluation to determine the nature and etiology of any psychiatric condition present.  The examiner must thoroughly review the record and interview the Veteran regarding the claimed in-service personal assault.  The examiner should perform all necessary tests and address the following:

a.  The examiner should identify all acquired psychiatric conditions present.

b.  If the Veteran meets the criteria for a diagnosis of PTSD, the examiner should provide an opinion as to the stressors supporting the diagnosis.

Specifically, the examiner should opine as to whether there is sufficient evidence of behavior changes, including substance abuse and depressive behavior, in response to the claimed in-service sexual harassment, which would provide the necessary credible supporting evidence of their occurrence.

c.  The examiner should then state whether any psychiatric disability shown during the current appeal period is at least as likely as not (50 percent probability or more) related to the Veteran's military service, to include his reported in-service assault.

The examiner must provide a rationale for any opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she must provide reasons as to why this is so, and state whether the inability is due to the limits of scientific or medical knowledge or whether there is additional evidentiary development that would likely lead to information necessary to arrive at an opinion.

The absence of evidence of treatment for psychiatric symptoms in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion.

2.  Thereafter, readjudicate the claim in light of the additional evidence obtained.  If a benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

